Spofford, J.
The consent of the plaintiffs to the dismissal of the action formerly brought against them by the defendant Wallett, does not bar them from claiming damages for the wrongful attachment.
The present suit has given the defendants an opportunity of showing that there was good ground for resorting to that harsh remedy, but, not having availed themselves of it, they were properly condemned in damages.
We do not understand that there is any controversy about the amount of damages.
It was not necessary that the reconventional demand should be put at issue by answer or judgment by default. There being no evidence to' support it, the claim was dismissed as in case of non-suit. There is no error in the judgment.
Judgment affirmed with costs.